 


114 HRES 389 IH: Amending the Rules of the House of Representatives to lower the threshold at which the gross budgetary effect of a piece of legislation requires the cost estimates provided for the legislation to incorporate macroeconomic variables resulting from the legislation, and to require the cost estimates provided for appropriation bills and joint resolutions to incorporate such variables.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 389 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Delaney (for himself, Mr. Peters, and Mr. Hanna) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to lower the threshold at which the gross budgetary effect of a piece of legislation requires the cost estimates provided for the legislation to incorporate macroeconomic variables resulting from the legislation, and to require the cost estimates provided for appropriation bills and joint resolutions to incorporate such variables. 
 
 
1.Short titleThis resolution may be cited as the Honest Dynamic Scoring Resolution.  2.Expansion of types of legislation subject to dynamic scoring in cost estimates (a)Lowering Threshold of Economic ImpactClause 8(d)(1)(A) of rule XIII of the Rules of the House of Representatives is amended by striking 0.25 percent of the current projected gross domestic product for that fiscal year and inserting 1 percent of the total amount of discretionary spending in the most recently ended fiscal year. 
(b)Applying Requirement to Appropriation Bills and Joint Resolutions 
(1)In generalClause 8 of rule XIII of the Rules of the House of Representatives is amended— (A)by redesignating paragraphs (c) and (d) as paragraphs (d) and (e); and 
(B)by inserting after paragraph (b) the following new paragraph:  (c) (1)An estimate provided by the Congressional Budget Office for the Committee on Appropriations for any appropriation bill or joint resolution under section 202(b) of the Congressional Budget Act of 1974 shall, to the extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such bill or joint resolution. The preceding sentence shall only apply to an estimate with respect to an appropriation bill or joint resolution, or portion thereof, that funds a project, program, or activity authorized by major legislation (as described in paragraph (e)). 
(2)If the Office provides a range of estimates in addition to a central value under paragraph (1) with respect to such a bill or joint resolution, the central value within such range shall be used for official scoring purposes.  (3)Notwithstanding the requirements of subparagraph (1), the Congressional Budget Office may use traditional scoring methods when providing such an estimate if the estimate will be the same under such method and under the method prescribed by such subparagraph. .  
(2)Conforming amendmentClause 8(d)(1) of such rule, as redesignated by paragraph (1)(A), is amended by striking paragraphs (a) and (b) and inserting paragraphs (a), (b), and (c). (3)Clerical amendmentThe heading of clause 8 of such rule is amended by striking major legislation and inserting major legislation and appropriation bills and joint resolutions.   
 
